Title: To James Madison from Vincent Gray, 5 December 1803
From: Gray, Vincent
To: Madison, James



Sir,
Havana 5th. December 1803.
Enclosed you have a return of vessels purchased at this city for and on account of Citizens of the United States, for the Month of November last past.
The French General, his officers and Troops mentioned in my last, have been refused admitance into the Island; and vessels have been embargo’d at Batabano to carry them back to Santo Domingo; and Provisions sent to support them during the voyage. However as an old 74 has been anchored off the House of the General of Marines for the purpose of receiving such French Soldiers and Marines as may arrive here, I presume that General Levolette has refused to leave the Island. Should that be the case Goverment has become very Jealous and Watchful over the conduct of the French, I presume that the followers of the General, both officers and soldiers will be compelled to take up their quarters on board the Hulk.
By the last arrival from Spain we have been informed that most of the principal officers of the Island at this City, have been changed, to Wit: the Governor and Captain General of the Island, the Intendt. General, the Lieut. Governor or assessor General and the Paymaster General of Forces.
Their Successors are not yet Known, but whether the change may be in favor of the United States is very uncertain, because altho’ the Governor and Capt. General does no harm, yet he is a man of so mild a disposition he frequently Suffers others to impose upon Foreigners with impunity; and himself does no good.
It affords me great pleasure to have it in my power to say that an extensive Licence has lately been obtained from His Catholic Majesty to import into this Island in Neutral vessels, many articles of the produce and Manifacture of the United States, direct from said States, and to export in return therefore all Kinds of Produce of the Island.
By the next Packet we expect the Royal order, when I will forward you copies thereof by the first vessels sailing for the United States. I am Sir, Very respectfully, your most Ob. Servt.
Vincent Gray
P S. It is said that the present Governor of Porto Rico, is named for this Goverment, in the stead of the Marques de Someruelos. The President of the Ecclesiastecal here, as Leiut. Govenor or assessor General, the old Intendt. Viguri to return as Intendant—the Brother of the Present Intendt. as Paymaster General of Forces and the Present Intendt. removed and appointed Intendt of Mexico—and his other brother Intent. of Carracas. The President of the Ecclesiastecal Cou⟨ncil⟩ is the first layman ever appointed to that office & is said to be [a] man of great influence at Court.
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). Docketed by Wagner.



   
   Enclosure not found.


